Honorable Gordon Webb Prosecuting Attorney P. O. Box 483 Harrison, AR  72601
Dear Prosecutor Webb:
This letter is written in response to your request for an Opinion concerning the assessment of court costs.  You stated that the Marion County Quorum Court has entered into a compact with several municipalities for the sharing of a municipal court.  You correctly state Ark. Stat. Ann. 22-706 authorizes a municipality to levy a court costs for the administration of justice.  Your question is whether this statute or other laws allow a county to assess a similar cost.
Ark. Stat. Ann. 17-3802(a) (b) and (d) states:
   (1) A county government, acting through the quorum court, shall provide through ordinance for the following necessary services for its citizens.
      (a) The administration of justice through the several courts of record of the County;
      (b) Law enforcement protection services and the custody of persons accused or convicted of crimes;
These statutes are a codification of the general legislative power granted to counties pursuant to Amendment 55 of the Arkansas Constitution.  The counties may exercise such legislative power that is not inconsistent with the general laws with [of] the State of Arkansas.  In addition to Amendment 55, these statutes clearly grant the counties the power to enact costs that are related to the administration of justice.  It appears that a county would have the authority to enact by ordinance a fee for the administration of justice.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.